Case 1:17-cv-02989-AT Document 754-1 Filed 07/31/20 Page 1 of 10




EXHIBIT A
       Case 1:17-cv-02989-AT Document 754-1 Filed 07/31/20 Page 2 of 10




                       IN THE UNITED STATES DISTRICT
                     COURT FOR THE NORTHERN DISTRICT
                       OF GEORGIA ATLANTA DIVISION

 DONNA CURLING, ET AL.,                  )
                                         )
              Plaintiffs,                )
                                         )      CIVIL ACTION
 vs.                                     )
                                         )      FILE NO. 1:17-cv-2989-AT
 BRAD RAFFENSPERGER,                     )
         ET AL.,                         )
                                         )
              Defendants.                )

                      NOTICE OF RULE 34 REQUEST FOR
                        EXPEDITED INSPECTION AND
                                 COPYING

       Pursuant to Rule 34(a) of the Federal Rules of Civil Procedure, Coalition

Plaintiffs request the Defendant Fulton Board (i.e., members of the Fulton County

Board of Registration and Elections) (1) to produce and permit the Coalition

Plaintiffs to inspect, copy, test, or sample the items in the Defendants’ possession,

custody, or control that are set out herein; and (2) to permit entry onto the

designated land or other property possessed or controlled by the Fulton Board

identified herein so that the Coalition Plaintiffs may inspect, measure, survey,

photograph, test or sample the property or any designated object or operation on it

as set out herein.

       The following operations occurring at the following indicated times and


                                         1
       Case 1:17-cv-02989-AT Document 754-1 Filed 07/31/20 Page 3 of 10




places and the following records related to the August 11, 2020 election are

subject of this Request:

      Items and Operations to be Inspected, Copied, Tested

      1. Inspect and copy the voting equipment precinct delivery schedule on

         August 4, 2020, at 10 am at the Fulton County English Street facility.

      2. Inspect and observe the subsequent operations comprising physical

         delivery and installation of voting equipment in up to 5 polling places

         selected by Coalition representative at the time of Fulton’s delivery and

         installation activity.

      3. Inspect and observe the operations comprising mail ballot scanning and

         processing activities, including (1) inspection and copying of all

         electronic documents generated or subject to review in the conduct of

         such activities, (2) observation of operations comprising adjudication

         and remaking of ballots by the Vote Review Panel on August 10, 2020

         through August 12 (or until completion) at the time and place the

         Review Panel’s activities take place.

      4. Inspect and copy digital printouts of, and observe, Auditmark ballot

         images (with color overlays) flagged for review by the Ballot Review

         Panel and ballot images not flagged for review. Such printouts to

         include the Auditmark interpretations made on each ballot image,

                                        2
Case 1:17-cv-02989-AT Document 754-1 Filed 07/31/20 Page 4 of 10




   including interpretations made by the Ballot Review Panel.

5. Inspection of the mail ballot scanner settings and software threshold

   settings related to detection and recording of ballot marks on hand

   marked ballots during the scanning of mail ballots beginning August 10,

   2020 and continuing through August 12, 2020 (or until complete) at the

   Fulton County location where such scanning activities occur.

6. Plaintiffs’ test of mail ballot scanner and adjudication software accuracy

   by Plaintiffs’ representatives. Test will be conducted by Plaintiffs’

   representatives hand marking 50 blank ballots to be supplied by Fulton

   made up of a variety of ballot styles. Testing will include a tabulation of

   the test ballots on a mail ballot scanner and a review and copying or

   digital printouts of the resulting ballot images, as well as a review of the

   on screen adjudication results of the 50 ballot test batch.

7. Inspect and observe operations comprising precinct scanning of ballots

   in 02J, 03A, 06L1, 02C and 10C precincts on August 11, 2020 during

   voting hours. Observation to include observation of electronic

   information displays on the scanners, and scanner settings. Individual

   voter’s ballots are not subject to inspection during the voter’s active

   voting and ballot casting process.

8. Inspect and observe operations comprising precinct opening and closing,

                                   3
Case 1:17-cv-02989-AT Document 754-1 Filed 07/31/20 Page 5 of 10




   including the production of all electronic or paper reports prepared by

   election officials at 02J, 03A, 06L1, 02C and 10C precincts on August

   11, 2020, and inspection and copying of all precinct recap and Pollpad

   reports as soon as they are available on August 12 or 13.

9. Inspect and observe operations comprising start-up and operation of the

   PollPads including voter check-in and voter access card encoding

   procedures, and paper ballot lists at the 02J, 03A, 06L1, 02C and 10C

   precincts on August 11, 2020.

10. Inspect and observe operations comprising start-up and operation of the

   ballot marking device units at the 02J, 03A, 06L1, 02C and 10C

   precincts on August 11, 2020, including the inspection of all on screen

   messages and displays. All such inspections will occur when no voter is

   using the specific ballot marking device being inspected.

11. Inspect and observe operations comprising ePulse (dashboard) Election

   Day reporting and monitoring function of the county-wide deployed

   KnowInk Pollpads’ operation on August 11, 2020 at the Fulton County

   office where the monitoring software is installed, and digital printouts of

   all logs uploaded for Election Day for PollPads and logs for the PollPad

   system.

12. Inspect and copy the training materials for the Dominion Voting System

                                   4
Case 1:17-cv-02989-AT Document 754-1 Filed 07/31/20 Page 6 of 10




   ballot adjudication function, and all communications between Fulton

   County and the Secretary of State related to the use of the Dominion

   adjudication software including scanner threshold settings. Inspection to

   take place at 9:30 am on August 10, 2020 at the Fulton office in which

   materials are available.

13. Inspect and observe operations comprising delivery and uploading to

   the EMS server all memory devices used in the August 11 election, and

   the tabulation and report-writing activities on election night. Inspection

   to include uploading of election data to the Election Night Reporting

   system, and election night visbility to both ePulse and iTrack interfaces

   for the PollPad system. Inspection to occur beginning after 5pm on

   August 11 and continuing from time to time as Fulton completes the

   uploading of all August 11 election data.

14. Inspect and copy materials created or used in Logic and Accuracy

   Testing of voting system equipment for the August 11 election,

   including but not limited to instructions, test scripts, ballots printed, and

   tabulation results. Inspection to take place at 1pm on August 10 at

   Fulton’s English Street facility.

15. Inspect and copy the polling place voting system equipment allocation

   worksheet for the August 11, 2020 election.


                                   5
      Case 1:17-cv-02989-AT Document 754-1 Filed 07/31/20 Page 7 of 10




      16. Inspect and observe operations comprising mail ballot envelope and

         mail ballot application signature verification processing, including

         security controls beginning at 11am on August 10 and continuing from

         time to time as Fulton undertakes such activities.

Conditions for Inspection

   A. Plaintiffs will give Fulton counsel at least 24 hours’ notice of the names

      and contact information of representatives authorized to conduct the

      inspections.

   B. Parties will cooperate to share and update times and places of election

      activities to be inspected and the inspection schedule given the fluid nature

      of election activities.

   C. For each inspection activity, Coalition Plaintiffs’ representatives will be

      permitted to have one inspector knowledgeable of the voting system and

      one representative assisting and documenting the inspection work.

   D. Photographs, video, electronic and paper copies and printouts of all

      documents related to activities and records inspected are permitted to the

      extent that they do not contain personal identifying information.

   E. Inspection and observation include adequate visual access to the activities

      and documents to read screens or paper documents similar to the level of

      visual access of the officials conducting the activities.

                                         6
      Case 1:17-cv-02989-AT Document 754-1 Filed 07/31/20 Page 8 of 10




  F. Plaintiffs’ representatives shall be subject to the same confidentiality and

     non-disclosure agreements required of the officials conducting the activities

     observed or inspected.

Dated July 31, 2020

                         Respectfully submitted,

/s/ Bruce P. Brown                          /s/ Robert A. McGuire, III
Bruce P. Brown                              Robert A. McGuire, III
Georgia Bar No. 064460                      Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                        (ECF No. 125)
1123 Zonolite Rd. NE                        ROBERT MCGUIRE LAW FIRM
Suite 6                                     113 Cherry St. #86685
Atlanta, Georgia 30306                      Seattle, Washington 98104-2205
(404) 881-0700                              (253) 267-8530
                  Counsel for Coalition for Good Governance




/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600

                 Counsel for William Digges III, Laura Digges,
                       Ricardo Davis & Megan Missett




                                        7
     Case 1:17-cv-02989-AT Document 754-1 Filed 07/31/20 Page 9 of 10




/s/ John Powers
John Powers
David Brody
Lawyers’ Committee for Civil Rights
Under Law
1500 K St. NW, Suite 900
Washington, DC 20005
(202) 662-8300
                       Counsel for Coalition Plaintiffs




                                      8
      Case 1:17-cv-02989-AT Document 754-1 Filed 07/31/20 Page 10 of 10




                         CERTIFICATE OF SERVICE

      I hereby certify that on July 31, 2020, I served a copy of the foregoing upon

counsel for the Defendants via electronic mail.

                                             /s/ Bruce P. Brown
                                             Bruce P. Brown




                                        9
